DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to the election by applicant on 10/15/2021.
Claims 1-18 were elected by applicant due to prior restriction requirement. 
Claims 19 - 20 were previously withdrawn from  consideration due to a prior restriction requirement. 
Claims 1, 3, 11, and 13 have been amended by Applicant.
Claims 2, 4 - 10, 12,  and 14 - 18 remain as original.
Claims 1 - 18 are currently pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
Applicant argues per 35 USC 101, that claims 1 - 18  are not directed to an abstract idea. Remarks 10. Examiner disagrees. Those claim(s) recite the abstract idea of:
Conducting transactions whereby the account in question is instantly replenished so that it may pay for a particular transaction whose costs exceed existing account balance

Applicant argues that the claims are actually directed to displaying data to user that a microcredit loan is offered to allow user's purchase of this or that item whose costs exceed current user account balance.  Remarks 11. Examiner respectfully disagrees. The sin qua non  of the invention has always been making a loan to user, in anticipation of a user purchase exceeding user balance. The "displaying" at this juncture as argued seems an afterthought, and, moreover,  does not cause the invention to now be directed to said display. Moreover, this specific Applicant argument attempts to read the Specification into the claims, Remarks 11, especially when it tries to delimit the breadth of "microcredit" (which remains claimed broadly) by a so called  "definition" set forth in the specification, which "definition" would require, under Applicant's own argument, that said microloans may be made only to those who are impoverished, lack employment,  and/or have a poor credit history, a limitation in effect which is not claimed.
Applicant argues per 35 USC 101, that claims 1 - 18 nonetheless evidence a practical application / "improvement to other technology or technical field". Remarks 12. 
Examiner disagrees. A thing or process that causes one's account balance to be increased via a loan in anticipation of user purchase exceeding account balance does not improve the computer. If it does, then Applicant has failed to point out just how it does so.
Applicant argues per 35 USC 101, that claims 1 - 18 , in connection with Step 2B, nonetheless evidence an invention which is not well understood, routine, nor conventional. Examiner never made this argument. The invention per Step 2B does not amount to significantly more than the abstract idea for the same reasons as set forth above (i.e., practical application).
Applicant argues per 35 USC 103, that examiner's rejections based upon the combination of Ahlers and Itwaru have been cured by Applicant's amendments. Remarks 13 - 14. Examiner disagrees with this argument.  The case of Ahlers provides loans to users who need funds to complete a transaction, and does so in amounts which are already preauthorized. See [ABSTRACT]. This is quite analogous to the instant application. Here, the Specification at [030] discloses how this system still preauthorizes a credit limit prior to facilitating the microcredit offer. Thus, an existing amount of preauthorized funds may be provided here, as done in Ahlers,  as a loan regarding user's proposed purchase so that user may make purchases exceeding any present amount of their balance. 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 11/02/2021, and also respecting the pending amended claim set of 02/01/2022, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 18 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method and independent claim 11 is directed to a system, which are both statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 1 (and 11) recites:
receiving a payment transaction request at least comprising a merchant ID associated with a merchant and a transaction amount; detecting if there is an insufficient balance in an issuer account of the user; verifying, using the merchant ID if the merchant is enabled to receive a microcredit based payment; displaying a microcredit offer comprising a loan amount to be used for processing the payment; facilitating a payment transaction.  
Several dependent claims further refine the abstract idea of claim 1 (11):
facilitate the issuer account to the user (claims 2,12); displaying the microcredit offer on user acceptance, further comprises setting a credit limit prior to facilitating the microcredit offer, wherein the credit limit is set based at least on analyzing an existence time period of the issuer account, and a number of transactions processed using the issuer account during the existence time period (claims 3,13); wherein facilitating the payment transaction, further comprises: crediting the issuer account with the loan amount; debiting the transaction amount from the loan amount present in the issuer account; and crediting the transaction amount to the acquirer account.  (claims 4,14); receiving a registration request for registering the merchant to receive the microcredit, the registration request comprising a plurality of merchant parameters; and assigning the merchant ID to the merchant, wherein the merchant ID is mapped with the plurality of merchant parameters. (claims 5,15); facilitating one or more merchant registrations to enable the merchant to register for receiving the microcredit. (claims 6,16); facilitating generation of the label by the merchant, the machine-readable optical label to be scanned to initiate the payment transaction request.  (claims 7,17); receiving the merchant ID for verification if the merchant is enabled to receive the microcredit based payment; and matching the merchant ID with the assigned merchant ID mapped with the plurality of merchant parameters (claims 8,18); wherein the plurality of merchant parameters comprises one or more of: a merchant name, a merchant category code, a merchant city, a merchant postal code, a merchant brand name, a merchant primary account number (PAN), and a request ID.  (claim 9); wherein the label is a code  (claim 10). 

The claim(s) thus recite the abstract idea of:
Conducting transactions whereby the account in question is instantly replenished so that it may pay for a particular transaction whose costs exceed existing account balance
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The server system, memory, communication interface, network, optical label, database, user device, processor, API's, merchant ID's, optical labels additional limitations of the claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (as above, including server system, memory, communication interface, network, optical label, database, user device, processor, API's, merchant ID's, optical labels), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 18 are not patent-eligible pursuant to 35 USC 101.  


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 18  are rejected pursuant to 35 USC 103 as being unpatentable over Ahlers (US8069085B2) in view of Itwaru (US20180089661A1).

Regarding claims 1 and 11:
Ahlers discloses:
detecting, by the server system, if there is an insufficient balance in an issuer account of the user; ("The computer-implemented method also includes using the predetermined prepaid card to propose a purchase of one or more items, determining an amount of value of proposed purchase (including, for example, coupons, discounts, instant rebates, sales tax, or a combination thereof as understood by those skilled in the art), determining an amount of value on the predetermined prepaid card, and determining difference in amount of value of proposed purchase and the amount of value on the predetermined prepaid card. The computer-implemented method includes loading the predetermined prepaid card with an additional value equal to one or more preselected loan increments so that the prepaid card then has a new amount totaling the amount previously on the prepaid card plus the one or more preselected loan increments and so that the new amount exceeds or, alternatively, equals the value of the proposed purchase. The computer-implemented method also includes determining a predetermined loan advance fee for each increment of the one or more increments from the preauthorized total loan value.", [col. 3: 36 - 54]), examiner notes that a purchaser account balance is initially detected which balance is less than the purchase price of the item to be purchased, thus, as above, credit was issued to the account;
upon determining the insufficient balance, verifying, using the merchant ID, by the server system, if the merchant is enabled to receive a microcredit based payment via the machine-readable optical label; ("The prepaid card processor makes available draws to the line of credit line on behalf of the lending institution computer in an authorization stream for a proposed purchase using the prepaid card as payment.", [ABSTRACT]), pursuant to examiner's obligation to use Broadest Reasonable Interpretation (BRI) as to claim terms, examiner interprets this limitation to include the meaning that said purchase scheme is authorized by merchant, and that said merchant may receive as above a mircocredit; as to the "merchant ID", and "optical label", the same are analyzed below under Itwaru;
upon successful verification, displaying, by the server system, a microcredit offer on the user device for a user acceptance, the microcredit offer comprising a loan amount to be used for processing the payment transaction request;
.   .   .     As to the recently (above) amended mention of the above display, ("As understood by those skilled in the art, a loan, micro loan, repayment, line of credit, or other type of payment processor, .   .   .   or as custom developed by a bank, a financial institution, or other organization, operates to provide a customer interface on a line of credit or micro-loan request (see, e.g., access interface 700 of FIG. 7 in the form of a computer display having a graphical user interface) and determines and decides whether a potential or existing customer qualifies for a line of credit product.", [col. 8: - 37]);
.   .   .   As to user acceptance,   .   .   .  ("The computer-implemented method includes initiating consumer engagement of predetermined prepaid card approval and authorizing advancing of one or more preselected loan increments by the consumer upon approval by a lending institution up to a preauthorized total loan value.", [col. 3: 27 - 32) and  ("System, program product, and associated methods to autodraw for micro-credit attached to a prepaid card", [Title])  and ("The information, e.g., data, on the card can be used, for example, to facilitate a transaction. .   .   .   Such as, an amount of a proposed transaction for approval from the merchant computer 313.", [col. 16: 12- 26]) and ("The operations further include loading the prepaid card with an additional value equal to one or more preselected loan increments so that the prepaid card then has a new amount totaling a previous amount of value on the prepaid card plus the amount of value of the one or more preselected loan increments and so that the new amount exceeds or, alternatively, equals the value of a proposed purchase to thereby convert line of credit data into a value associated with the prepaid card to thereby fund the proposed purchase.", [col. 5: 41 - 50])
upon receiving the user acceptance of the microcredit offer from the user device, facilitating, by the server system, a payment transaction of the transaction amount from the issuer account of the user to an acquirer account of the merchant.   ("Also, prepaid card processor 315 can, for example, write data to a database to record a purchase or other transaction (including advancing a loan from the line of credit), to debit available funds from an account associated with the prepaid card 950, and to credit directly or indirectly a merchant for a purchase.", [col 16: 43 - 48]);
Ahlers does in fact mention machine-readable optical labels  ("Those skilled in the art will understand that other embodiments besides a magnetic stripe can include radio frequency identification devices (RFID), smart chips, bar codes, and other similar devices.", [ col. 15: 55 - 58]);
Ahlers does not specifically disclose, but Itwaru teaches in detail:
receiving, by a server system associated with a payment network, a payment transaction request initiated using a machine-readable optical label from a user device of a user ("Presently there is a need for a system and method to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information that addresses at least one of the identified problems in the current state of the art.", [009]), see also Fig. 9, and ("The purchase transaction 5 can involves the use of an optical machine readable image (OMRI) 200 (also referred to generically as barcode).", [063]) and ("receiving the purchase transaction from the merchant including merchant identification information and consumer identification information, such the consumer identification includes consumer financial account information that is unusable to directly access the corresponding financial account of the consumer; contacting the consumer to notify the consumer of the received purchase transaction and to request confirmation information from the consumer; receiving the confirmation information from the consumer and generating a corresponding funds transfer request using a funds amount associated with the merchant identification information and a financial account number of the financial account of the consumer; and sending the funds transfer request to an account processing system for subsequent settlement of the funds amount with the financial account of the consumer.", [010]) and ("The present disclosure is directed to a mobile payment system (and associated method) which allows a Consumer to use his/her Mobile Device to facilitate/effectuate a financial transaction at a Point of Sale, and which has enhanced security features. It is contemplated that within the context of the present disclosure, “Mobile Device” can be used to refer to any portable, wireless, web-enabled, electronic device, including cell phone, electronic PDA, computer tablet, smart phone or a similar device.", [014]) and ("Quick Response Codes (QRC) are another a type of matrix barcode (or two-dimensional code) providing faster readability and larger storage capacity compared to traditional UPC barcodes. The QR code (as an example symbology format of the barcode) consists of black modules arranged in a square pattern on a white background.", [088]);  
the payment transaction request at least comprising a merchant ID associated with a merchant and a transaction amount; ("wherein the computer processor is programmed to coordinate processing of the purchase transaction by: receiving the purchase transaction from the merchant including merchant identification information and consumer identification information, such the consumer identification includes consumer financial account information that is unusable to directly access the corresponding financial account of the consumer;", [010]) and ("9. The Payment Platform 155 can authenticate the merchant transaction request and notify (e.g. using the network connection 1 as a response to the purchase transaction request 5) the MPA 145 of the pending transaction via the Internet 160. The notification request may include the transaction information from the merchant 16 (e.g. transaction amount, merchant name and items being purchased). (Step D).", [0154]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ahlers to incorporate the teachings of Itwaru because Ahlers would be more efficient if it were to expressly utilize common machine-readable optical labels as done in Itwaru. (Presently there is a need for a system and method to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information that addresses at least one of the identified problems in the current state of the art.", see [009] of Itwaru).
Regarding claims 2 and 12:
The combination of Ahlers and Itwaru disclose the limitations of claims 1 and 11, respectively: 
Ahlers further teaches: 
wherein the server system is an issuer server configured to facilitate the issuer account to the user.  ("The line of credit or loan processor 319, for example, can be outsourced by a bank if desired, and numerous different loan processors or entities that handle this function can be used as well (see, e.g., FIG. 3 with computer server 319 handling the payment processor and interface access roles for customer lines of credit 321, for example).",  [col. 8: 50-55]).
Regarding claims 3 and 13:
The combination of Ahlers and Itwaru disclose the limitations of claims 1 and 11, respectively: 
Ahlers further teaches: 
wherein displaying the microcredit offer on the user device for the user acceptance, further comprises setting a credit limit prior to displaying the microcredit offer on the user device, wherein the credit limit is set based at least on analyzing an existence time period of the issuer account, and a number of transactions processed using the issuer account during the existence time period. ("That is, if a card balance is positive prior to a draw, only when the next electronic deposit is initiated to the card will repayment be triggered. If a draw is not paid within the preselected time 10 period, preferably days, e.g., 35 day timeframe, any amount owed can be taken from the principal balance on a card.", [col. 15: 7 - 12]) and  ("associating a line of credit identifier with at least one of the plurality of prepaid card accounts responsive to receiving line of credit data from the lending institution computer to thereby couple the at least one of the plurality of prepaid card accounts to a line of credit adapted to be drawn in at least one of a plurality of separate predetermined loan increments and established by the lending institution computer, the line of credit data including the following: a value of one of the plurality of separate predetermined loan increments, a predetermined loan advance fee, and a total credit limit,", [claim 1]) and
.   .   .  As to the recently (above) amended mention of the above display, ("As understood by those skilled in the art, a loan, micro loan, repayment, line of credit, or other type of payment processor, .   .   .   or as custom developed by a bank, a financial institution, or other organization, operates to provide a customer interface on a line of credit or micro-loan request (see, e.g., access interface 700 of FIG. 7 in the form of a computer display having a graphical user interface) and determines and decides whether a potential or existing customer qualifies for a line of credit product.", [col. 8: - 37]).
Regarding claims 4 and 14:
The combination of Ahlers and Itwaru disclose the limitations of claims 1 and 11, respectively: 
Ahlers further teaches: 
wherein facilitating the payment transaction, further comprises: crediting the issuer account with the loan amount; debiting the transaction amount from the loan amount present in the issuer account; and crediting the transaction amount to the acquirer account.  ("Also, prepaid card processor 315 can, for example, write data to a database to record a purchase or other transaction (including advancing a loan from the line of credit), to debit available funds from an account associated with the prepaid card 950, and to credit directly or indirectly a merchant for a purchase.", [col 16: 43 - 48]).
 


Regarding claims 5 and 15:
The combination of Ahlers and Itwaru disclose the limitations of claims 1 and 11, respectively: 
Itwaru further teaches: 
wherein the server system is a payment server, and wherein the method further comprises: receiving a registration request for registering the merchant to receive the microcredit based payment via the machine-readable optical label, the registration request comprising a plurality of merchant parameters; and assigning the merchant ID to the merchant, wherein the merchant ID is mapped with the plurality of merchant parameters in a mapping database. ("Referring again to FIG. 3, the computer devices 8, 12 can each have their application 13, 14 that operates as a client of the payment service platform 20, such that at least the payment application 13 of the computer device 12 (of the merchant 16) is registered with the transaction service 20. Registration details 17 (see FIG. 6) of the merchant 16 with the payment service platform 20 can include merchant data such as but not limited to: identification ID 80 (e.g. Mobile Subscriber Integrated Services Digital Network Number (MSISDN) as a telephone number, a unique identifier—different from the phone number—called the International Mobile Equipment Identity (IMEI), a universally unique identifier (UUID) such as a MAC address or other implemented generation scheme for the UUID) of the computer device 12; merchant ID 82 that is or is otherwise associated (mapped, linked) to the actual account number 70 of the merchant 16; and a unique encryption key 84 that is assigned to the merchant 16.", [069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ahlers to incorporate the teachings of Itwaru because Ahlers would be more efficient if it were to expressly utilize common machine-readable optical labels as done in Itwaru. (Presently there is a need for a system and method to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information that addresses at least one of the identified problems in the current state of the art.", see [009] of Itwaru).
Regarding claims 6 and 16:
The combination of Ahlers and Itwaru disclose the limitations of claims 5 and 15, respectively: 
Ahlers further teaches: 
facilitating one or more merchant registration Application Program Interfaces (APIs) to enable the merchant to register for receiving the microcredit based payment via the machine-readable optical label. ("A program manager 54, a card processor API 56, and a card processor 58 can be used by the credit processor or other payment processor for a customer transaction as understood by those skilled in the art.", [col. 9: 34 - 37]). 
Regarding claims 7 and 17:
The combination of Ahlers and Itwaru disclose the limitations of claims 5 and 15, respectively: 
Itwaru further teaches: 
facilitating generation of the machine-readable optical label by the merchant, the machine-readable optical label to be scanned by the user device to initiate the payment transaction request.  ("7. The Consumer 18 can present the barcode 160 on the screen of his/her Mobile Device 140 to be scanned by an image scanner 118 at the cashier of the PPA 165 (e.g. merchant application 14). It is contemplated that the Terminal 170 can incorporate image scanning functionality so as to function as a suitable image scanner, or the image scanner may be a separate device in communication with the PPA 165. [0152]), a user device may be scanned / scan a label to initiate a transaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ahlers to incorporate the teachings of Itwaru because Ahlers would be more efficient if it were to expressly utilize common machine-readable optical labels as done in Itwaru. (Presently there is a need for a system and method to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information that addresses at least one of the identified problems in the current state of the art.", see [009] of Itwaru).
Regarding claims 8 and 18:
The combination of Ahlers and Itwaru disclose the limitations of claims 5 and 15, respectively: 
Itwaru further teaches: 
receiving the merchant ID for verification if the merchant is enabled to receive the microcredit based payment via the machine-readable optical label; and matching the merchant ID with the assigned merchant ID mapped with the plurality of merchant parameters from the mapping database.   ("Coordinate processing of the purchase transaction by: receiving the purchase transaction from the merchant including merchant identification information and consumer identification information, such the consumer identification includes consumer financial account information that is unusable to directly access the corresponding financial account of the consumer; contacting the consumer to notify the consumer of the received purchase transaction and to request confirmation information from the consumer; receiving the confirmation information from the consumer and generating a corresponding funds transfer request using a funds amount associated with the merchant identification information and a financial account number of the financial account of the consumer;", [010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ahlers to incorporate the teachings of Itwaru because Ahlers would be more efficient if it were to expressly utilize common machine-readable optical labels as done in Itwaru. (Presently there is a need for a system and method to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information that addresses at least one of the identified problems in the current state of the art.", see [009] of Itwaru).
Regarding claim 9:
The combination of Ahlers and Itwaru disclose the limitations of claim 5: 
Itwaru further teaches: 
wherein the plurality of merchant parameters comprises one or more of: a merchant name, a merchant category code, a merchant city, a merchant postal code, a merchant brand name, a merchant primary account number (PAN), and a request ID.   ("wherein the computer processor is programmed to coordinate processing of the purchase transaction by: receiving the purchase transaction from the merchant including merchant identification information and consumer identification information,", [010]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ahlers to incorporate the teachings of Itwaru because Ahlers would be more efficient if it were to expressly utilize common machine-readable optical labels as done in Itwaru. (Presently there is a need for a system and method to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information that addresses at least one of the identified problems in the current state of the art.", see [009] of Itwaru).
Regarding claim 10:
The combination of Ahlers and Itwaru disclose the limitations of claim 1: 
Itwaru further teaches:
wherein the machine-readable optical label is a Quick Response (QR) code.  ("Quick Response Codes (QRC) are another a type of matrix barcode (or two-dimensional code) providing faster readability and larger storage capacity compared to traditional UPC barcodes. The QR code (as an example symbology format of the barcode) consists of black modules arranged in a square pattern on a white background. The information encoded can be made up of four standardized kinds (“modes”) of encoded data (e.g. numeric, alphanumeric, byte/binary, and/or Kanji), or by supported extensions virtually any kind of data.", [088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ahlers to incorporate the teachings of Itwaru because Ahlers would be more efficient if it were to expressly utilize common machine-readable optical labels as done in Itwaru. (Presently there is a need for a system and method to facilitate the transfer of funds between entities such as a consumer and a merchant using a code such as optical machine readable images to represent consumer account information that addresses at least one of the identified problems in the current state of the art.", see [009] of Itwaru).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
NOE (WO2019125636A1, copy of this citation provided in file wrapper)  - A method operable at a payment terminal (20), for conducting a transaction, comprises: displaying (101) on a display (24) of the payment terminal (20) a first machine-readable optical label (300) encoding transaction data obtained from a merchant (70), the transaction data including at least an amount and a currency for the transaction; imaging (102) by a scanning device (26) of the terminal (20) a second machine-readable optical label (200) produced by a user device in response to receiving data for the first machine-readable optical label (300) and encoding payment details for the transaction; and providing (103) data from the second machine-readable optical label (200) to a payment network for authorisation of the transaction.'
Bishop (US7908214B2) -  financial account issuer facilitating transactions between accounts is disclosed. The invention provides sellers with an irrevocable method of receiving funds from a purchaser and for improving purchaser willingness to transact with an unknown party. The invention also includes the options of interest payments, the use of different account issuers, different financial accounts, budget transfers, spend compartmentalization, cost-splitting, adjusting credit limits, loans, gifting, intermediary facilitating the transaction, transaction tracking, rapid funds availability, confidential transfer of funds, immediate initiation of shipment by a seller, releasing funds to a seller only after approval of the goods, services, or other value, demonstrating proof of payment, and recourse against a remote seller.
Royyuru (WO2017048526A1, copy of this citation provided in file wrapper)  - A method of remotely activating a transaction device includes receiving, at a computing system, a mobile device identifier from a mobile application executed on a mobile device. A selection of the transaction device is received from the application. The selection includes an identifier of the transaction device. A selection of a transaction amount related to purchase of a product is received from the application. An authorization request for a payment account associated with the mobile device is communicated to an issuer of the payment account. The authorization request is for a transaction of at least the transaction amount. An authorization approval for the transaction is received from the issuer and a signal to activate the transaction device to dispense the product is sent based on the identifier. The transaction device is deactivated upon dispensing the transaction amount and a receipt of the transaction is provided to the mobile device.
Atkins (WO9618162, copy of this citation provided in file wrapper)  - A practical communication and computer based system and method for effecting exchange, investment and borrowing involves the use of digital communication and computation terminals (26, 28) distributed to users and service providers. Through the system described and its combined computer (36) and communication terminals (26, 28), client/customers may purchase goods and services, save, invest, track bonuses and rebates and effect enhanced personal financial analysis, planning, management and record keeping with less effort and increased convenience. Through a prioritization function, the client specifies his financial objectives, his risk preference, and budgetary constraints. The prioritization function automatically suggests to the individual a portfolio of asset and liability accounts that may be credited and/or debited to provide the required funds for consumption and to form investments and borrowing to best realize his financial objectives over a defined time horizon.
Ortiz (WO2018141047A1, copy of this citation provided in file wrapper)   - Systems (100, 900), methods, and machine-executable data structures for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic payment transactions and other secure data processes. Aspects of such methods, systems (100), and data structures enable designation by users of transaction controllers (110) of logical criteria to be applied in generation of data sets identifying preferred sets of financial account(s) to be applied in satisfaction of electronic payment transactions processed over data communication networks (200) between account administration systems (120,160), and merchant systems (130), in advance of or at the time of the transactions.
White (US7472090B1)  - According to one embodiment of the invention, a method for providing a higher credit limit to a credit customer is provided. The method includes opening a credit account for a customer. The method also includes determining a first credit limit for the credit account using a credit rating of the customer. The method also includes determining a second credit limit for the credit account using credit information concerning a guarantor. The second credit limit is higher than the first credit limit and coexists with the first credit limit. The method also includes forming an agreement with the guarantor that the guarantor is responsible for paying a portion of an unpaid balance of the credit account that exceeds the first credit limit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698